EY     GENERAL
                                   EWAS



                            March 13, 19%

Hon. J. Byron Saunders, Chairman
Board of Insurance Commissioners
International  Life Building
Austin, Texas
                              Opinion No. S-191
                             Re:    Can county mutual insurance
                                    companies write accidental
                                    death policies.
Dear Mr. Saunders:
           You have asked for the opinion of this office as
to whether or not county mutual insurance companies can write
accidental  death policies.
             Articles   17.01 and 17.25 of the Texas Insurance Code
limit county mutual insurance companies as to the types of
properties    which may be insured, and as to the types of pro-
tection   offered    the policyholder.
           Article  17.01   specifically  limits   the subject   matter
of insurance,   and reads   in part as follows:
           “Unless they are restricted by their char-
     ters, they may write insurance against said
     hazards:
            “(a) On both rural and urban dwellings and
     attendant outhouses and yard buildings   and all
     their contents for home and personal use -- in-
     cluding family vehicles,  musical instruments and
     libraries;
         “(b)  On barns and other farm, dairy, truck
     garden, hennery and ranch buildings and improve-
     ments of every description;
          “(Cl On all vehicles,  harness, implements,
     tools and machinery of every kind and description
     used on and about farms, truck gardens, dairies,
     henneries or ranches;
Hon. J. Byron Saunders,       page 2      (S-191)


             “(a) On     all fruits     and products,  other than
      growing crops,      and all     fowls, domestic animals
      and livestock      of every     description,  produced,
      raised,   grown,    kept or     used on truck gardens, hen-
      neries,   farms,    ranches     and dairies;  and
            l’(e) On church houses, county school houses,
      country lodge rooms and country recreation  halls,
      other than road houses and public dance halls and
      their contents.”
             Section   1 of Article 17.25 specifically      refers   back
to Article    17.01,   and reads as follows:
            “Section 1. Rew.           County Mutual insur-
      ance companies operating under the provisions    of
      this Chapter shall be authorized to write insurance
      against loss or damage from any hazard provided
      therein or that any other fire or windstorm insur-
      ance company operating in Texas may write on prop-
      erty described in Article   17.01 of this Chapter.
      Countv -insurance         cm        ouawe      to write
      casualtv lines for statewide o+.eration mav rite al&
      Lines of automobile insurance,    provided thzt no
      such company shall assume a risk on any one hazard
      greater than five (544 per cent of its assets      un-
      less such excess shall be promptly reinsured.&
           The underlined phrase, supra, added by Senate Bill 15
of the 54th Legislature,    does not embrace accident insurance,
nor does it authorize a county.mutual to engage in the casualty
field generally,   but rather, casualty lines with limitations.
(See Attorney General’s Opinion No. S-168 to the effect     that
county mutual insurance companies may write liability     insurance
on automobile s. )
          Section 1 of Article 17.25 was amended by Senate Bill
15 of the 54th Legislature,  and the caption reads in part as
follows:
            ‘1. .  by amending Section 1 of Article 17.25 of
      the Code si as to provide that in addition to lines
      heretofore  authorized,    county mutual insurance compan-
      ies by qualifying     may write all lines of automobile
      insurance a      -tatlou.        . . .‘I*

  *   Emphasis added.
Hon. J. Byron Saunders, page 3     (s-191)


            Because of the specific limitationsof Articles
17.01    and 1725, it is clear that the Legislature did not
intend to authorize such policies, and it is the opinion
of this office that county mutual insurance companies can-
not write accidentaldeath policies on the lives of their
insureds.


             County mutual insurance companies cannot
        write accidentaldeath policies on the lives of
        their insureds.
APPROVED:                            Yours very truly,
J. Fred Jones                        JOHN BEN SIEPPERD
State Affairs Division               Attorney General
W. V. Geppert
Reviewer
J. A. Amis, Jr.
                                     By(lPh-K@.+a
                                      Robert 0, Fagg
Reviewer                                Assistant
L. W. Gray
Special Reviewer
Davis Grant
First ,Assistant
John Ben Shepperd
Attorney General